Citation Nr: 0318083	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  98-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder for the 
period preceding January 7, 2002. 

Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder, on and 
after January 7, 2002. 

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus, type II.  

Entitlement to a rating in excess of 10 percent for service-
connected postoperative residuals of a partial right clavicle 
resection, for the period preceding February 6, 2001.  

Entitlement to a rating in excess of 30 percent for service-
connected postoperative residuals of a partial right clavicle 
resection, on and after February 6, 2001.  

REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty with the United States 
Army from July 1960 to December 1974, and from December 1974 
to February 1980, including service in the Republic of 
Vietnam from June 1966 to July 1967.  It has been determined 
that the claimant's period of active service from July 1960 
through July 1976 was honorable service, and that he is 
entitled to VA benefits based upon that period of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1997, 
December 2001, April 2002, and July 2002 from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The rating decision of October 1997 assigned an 
increased rating of 10 percent for previously service-
connected postoperative residuals of a partial right clavicle 
resection, and the claimant appealed, seeking a higher rating 
evaluation for that disability.  The rating decision of 
December 2001 granted service connection for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling, 
and for diabetes mellitus, type II, evaluated as 20 percent 
disabling.  The claimant appealed, seeking increased initial 
ratings for his service-connected PTSD and an increased 
initial rating for service-connected diabetes mellitus, Type 
II.  

During the pendency of these appeals, a rating decision of 
April 2002 increased the rating for service-connected 
postoperative residuals of a partial right clavicle resection 
from 10 to 30 percent; granted an increased rating from 30 
percent to 50 percent for service-connected PTSD; and 
continued the 20 percent evaluation for service-connected 
diabetes mellitus, type II.  Applicable law mandates that 
when a veteran seeks an original or increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran has not withdrawn his appeal as to the issues of 
increased ratings for service-connected PTSD, diabetes 
mellitus, and postoperative residuals of a partial right 
clavicle resection and those claims remain in appellate 
status before the Board.  

REMAND

The Board has undertaken additional development of the 
evidence as to the issues on appeal.  However, before the 
Board completed the indicated development, a Federal Circuit 
Court decision in Disabled American Veterans v. Secretary of 
Veteran Affairs, Nos. 027304, 02-7305, 02-7316 (Fed. Cir. May 
1, 2003) invalidated, in part, the Board's development 
authority.  For this reason, the case dmust be returned to 
the RO for completion of the development of the development.

Accordingly, this case is remanded for the following actions:

1.  The RO should review the entire 
record in this case, including all 
medical evidence relied upon by the 
Social Security Administration in 
granting disability benefits to the 
claimant, as well as all VA examination 
reports and outpatient treatment records 
from the VAMC, Grand Island.

2.  Upon completion of its review of the 
entire record in this case, the RO should 
readjudicate the disabilities at issue 
during each of the periods specified, in 
light of the additional evidence 
obtained.

If the benefits sought on appeal remain denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The claimant is hereby informed that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268, 271 (1998).  
All cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


